DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/10/2022 has been entered.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Arguments
Applicant's arguments filed 10/10/2022 have been fully considered but they are not persuasive and some are considered moot because the amendments have necessitated a new grounds of rejection.
Applicant asserts that “the teachings of Ellis do not disclose or suggest the functionality recited in the amended claims” and that the technique of Ellis “results in a modified reference lap having undesirable divergences that may actually result in a lap that would take more time to complete” (emphasis added) in pages 12-16 of Applicant’s Remarks. However, the Examiner respectfully disagrees. Ellis discloses “a previous reference lap may be replaced with a new reference lap if the total lap time is faster for the more recent completed lap” and that “one goal in racing is to simply lower the overall lap time” (see [0057]). Ellis also recites that “described features, structures, or characteristics of the invention may be combined in any suitable manner in one or more embodiments” (see [0077]). Therefore, though Ellis discloses “in one embodiment, simply using the fastest lap time can take into account many of the performance aspects and variations that the race track as a whole presents, and allows for coaching to incrementally improve the entirety of a lap” (emphasis added) and “in another embodiment, a portion of a previous reference lap may be replaced with a recorded portion of a subsequent lap if that portion was executed in less time,” one of ordinary skill in the art would understand that the faster portion would result in a faster overall lap time with the two embodiments combined.
Applicant also asserts Ellis “does not appear to separate portions of the track using the reference brake points or utilize them as recited in the amended claims” in page 17 of Applicant’s Remarks. However, Examiner sets forth the reference brake points disclosed by Ellis are placed at turns since braking is completed at turns to safely drive through the curve.
Applicant further asserts “Lynch’s teaching… does not suggest splicing videos of an optimal path of travel…” in pages 17-18 of Applicant’s Remarks. Amendments made to the claims have presented a combination of elements that have not been previously considered and have necessitated a new grounds of rejection. Therefore, applicant’s arguments are considered moot.
As discussed above, the Applicant’s arguments are unpersuasive and the rejection of the claims under 35 USC §102 and 103 are maintained.
Response to Amendment
Regarding the rejections under 35 USC § 112, applicant has amended the claims to overcome the rejections. The rejections under 35 USC § 112 have been withdrawn.
Regarding the rejections under 35 USC § 102 and 103, amendments made to the claims fail to overcome the rejections. The rejections under 35 USC § 102 and 103 are maintained as outlined below.
Claim Objections
Claims 1, 10, and 16 are objected to because of the following informalities:  
Regarding claim 1, line 12, “the respective geolocation” should read “a respective geolocation” 
Regarding claim 10, line 15, “the respective geolocation” should read “a respective geolocation”
Regarding claim 16, line 9, “the automobile” should read “an automobile”
Further regarding claim 16, line 16, “the respective geolocation” should read “a respective geolocation”
Further regarding claim 16, lines 28-29 and 31-32, “optimal path of formed by” should read “optimal path of travel formed by”
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“Output device to provide the determined optimal path of travel” in claim 1. Applicant’s specification discloses “one or more output devices, such as display 302 and headset/speaker 314” in [0051].
“Processing element configured to: identify… determine…” in claim 1. Applicant’s specification discloses “processing element 304 may include one or more processors, microprocessors, microcontrollers…” in [0033].
“Location determining component configured to receive” in claim 3. Applicant’s specification discloses “location determining component 308 may include satellite navigation receivers, processors, controllers…” in [0038].
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-7, 9-10, and 12-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ellis (U.S. Patent Application Publication No. 2017/0039870 A1).
Regarding claim 1, Ellis discloses:
A racing coach device comprising (system to coach a driver, see at least abstract): a memory device configured to store data (memory device 204 stores a reference lap, see at least [0034] and [0044]) representative of a first path of travel along a racetrack over a first time period and data representative of a second path of travel along the racetrack over a second time period (vehicle 100 is driven in one or more laps to establish a reference lap, see at least [0055]), each of the first path of travel and the second path of travel formed of a plurality of segments along the racetrack (series of turns could be parsed, see at least [0057]; segments on paths created by points 302, 306, 320, 318, see at least Fig. 3); 
an output device (HMI 206 may include a display 208, an audio output 210, and a tactile output 212, see at least [0016]); 
a processing element (controller 202 includes at least one processing device 224, see at least [0018]) coupled with the memory device and the output device, the processing element configured to: 
identify, for each of a plurality of geolocations (reference brake points and reference racing lines, see at least [0034] and [0055]) along the racetrack, a duration of time over which a corresponding segment of the first path of travel and a corresponding segment of the second path of travel traversed the respective geolocation (the fastest lap of one or more laps is stored as the reference lap and used for reference brake points and reference racing lines, see at least [0055]; wherein reference lap and portions of a lap can be continuously updated to be replaced with the faster completed lap or portion of lap, see at least [0057]); 
determine an optimal path of travel along the racetrack by calculating a lap time to traverse the racetrack based on the identified duration of time associated with each segment of the first path of travel and the identified duration of time associated with each segment of the second path of travel at each of the plurality of geolocations along the racetrack, the calculated lap time to traverse the racetrack along the optimal path of travel being less than the first time period and the second time period (reference lap and portions of a lap can be continuously updated to be replaced with the faster completed lap or portion of lap, see at least [0057]) *Examiner sets forth the optimal path is the fastest lap time which is created by replacing portions of the reference lap if that portion was executed in less time, and 
control the output device to provide feedback based on the determined optimal path of travel (display 208 displays a graphical representation of the distance between the present location and the reference brake point, see at least [0037]; controller 202 may also emit audible indications via audio output 210, see at least [0039]). *Examiner sets forth references are created with the fastest times (see at least [0057]).
Regarding claim 3, Ellis discloses the elements above and further discloses:
a location determining component configured to receive a location signal and determine a current geolocation of the racing coach device using the location signal (location detection device 213 which may comprise a global positional satellite (GPS) system 214 and GPS receiver, see at least [0016]).
Regarding claim 4, Ellis discloses the elements above and further discloses:
the first path of travel along the racetrack corresponds to determined geolocations of the racing coach device over the first time period, and wherein the second path of travel along the racetrack corresponds to determined geolocations of the racing coach device over the second time period (the vehicle 100 is driven in one or more laps to establish a reference lap, see at least [0055]) *Examiner sets forth data is received for each lap, therefore, “one or more” reads on two travel paths.
Regarding claim 5, Ellis discloses the elements above and further discloses:
the output device is a speaker (audio output 210, see at least [0039]) configured to output audible instructions, wherein the processing element is further configured to control the speaker to output the audible instructions enabling a user to traverse the racetrack through the optimal path of travel based on the determined location (audible indication may include a voice announcing a distance until braking or tones to indicate reference brake point, see at least [0039]).
Regarding claim 6, Ellis discloses the elements above and further discloses:
the racing coach device is configured to be utilized within an automobile (system 200 may be incorporated to be included in vehicle 100, see at least [0016]).
Regarding claim 7, Ellis discloses the elements above and further discloses:
the processing element is further configured to: receive, from the location determining component, a heading of the automobile, and  determine that the automobile is currently turning based at least in part on a rate of change of heading (inertial measurement device 216 accumulates various force and acceleration vectors, orientations, and their changes over time, see at least [0031], [0048], and [0052]); wherein the audible instructions are based at least in part on the turning of the automobile (audible indication is based on distance of vehicle from a reference brake point, see at least [0039]) *Examiner sets fort distance to brake point is determined based on current position which is determined using GPS or inertial measurement device (see at least [0029]).
Regarding claim 9, Ellis discloses the elements above and further discloses:
a motion sensor (inertial measurement device 216 may include one or more accelerometers, magnetometers, gyroscopes, see at least [0031]), 
wherein the processing element is further configured to: determine that the automobile is currently turning based at least in part on a rate of change of heading indicated by the motion sensor (inertial measurement device 216 can calculate an approximate location of the vehicle by acquiring force and acceleration vectors, orientations, and their changes over time, see at least [0031]), and
wherein the output device provides feedback based on the optimal path and the turning of the automobile in real time (voice or graphical representations are shown to “convey a direction in which the driver should further steer in order to be on the reference racing line, see at least [0047]-[0048]). 
Regarding claim 10, Ellis discloses:
A racing coach device comprising (system to coach a driver, see at least abstract): a memory device configured to store data (memory device 204 stores a reference lap, see at least [0034] and [0044])  representative of a first path of travel along a racetrack over a first time period and data representative of a second path of travel along the racetrack over a second time period (vehicle 100 is driven in one or more laps to establish a reference lap, see at least [0055]), each of the first path of travel and the second path of travel formed of a plurality of segments along the racetrack (series of turns could be parsed, see at least [0057]; segments on paths created by points 302, 306, 320, 318, see at least Fig. 3); 
a location determining component configured to determine a current geolocation of the racing coach device (location detection device 213 which may comprise a global positional satellite (GPS) system 214 and GPS receiver, see at least [0016]); 
a speaker configured to provide an audible instruction to a driver (controller 202 may also emit audible indications via audio output 210, see at least [0039]); 
a processing element (controller 202 includes at least one processing device 224, see at least [0018]) coupled with the memory device, the location determining component, and the speaker, the processing element configured to: 
identify, for each of a plurality of geolocations (reference brake points and reference racing lines, see at least [0034] and [0055])  along the racetrack, a duration of time over which a corresponding segment of the first path of travel and a corresponding segment of the second path of travel traversed the respective geolocation (the fastest lap of one or more laps is stored as the reference lap and used for reference brake points and reference racing lines, see at least [0055]; reference lap and portions of a lap can be continuously updated to be replaced with the faster completed lap or portion of lap, see at least [0057]); 
determine an optimal path of travel along the racetrack by calculating a lap time to traverse the racetrack based on the identified duration of time associated with each segment of the first path of travel and the identified duration of time associated with each segment of the second path of travel at each of the plurality of geolocations along the racetrack, the calculated lap time to traverse the racetrack along the optimal path of travel being less than the first time period and the second time period (reference lap and portions of a lap can be continuously updated to be replaced with the faster completed lap or portion of lap, see at least [0057]) *Examiner sets forth the optimal path is the fastest lap time which is created by replacing portions of the reference lap if that portion was executed in less time, and 
control the speaker to provide the audible instruction to the driver based on the determined optimal path of travel (audible indication may include a voice announcing a distance until braking or tones to indicate reference brake point, see at least [0039]).
Regarding claim 12, Ellis discloses the elements above and further discloses:
the first path of travel along the racetrack corresponds to determined geolocations of the racing coach device over the first time period, and wherein the second path of travel along the racetrack corresponds to determined geolocations of the racing coach device over the second time period (the vehicle 100 is driven in one or more laps to establish a reference lap, see at least [0055]) *Examiner sets forth data is received for each lap, therefore, “one or more” reads on two travel paths.
Regarding claim 13, Ellis discloses the elements above and further discloses:
audible instructions output by the speaker enable a user to traverse the racetrack along the optimal path of travel based on the determined current geolocation (audible indication may include a voice announcing a distance until braking or tones to indicate reference brake point, see at least [0039]).
Regarding claim 14, Ellis discloses the elements above and further discloses:
a motion sensor, wherein the racing coach device is configured to be utilized within an automobile, (system is integrated as part of vehicle, see at least [0016]; inertial measurement device 216 may include one or more accelerometers, magnetometers, gyroscopes, see at least [0031]), 
wherein the processing element is further configured to determine that the automobile is currently turning based at least in part on a rate of change of heading indicated by the motion sensor (inertial measurement device 216 can calculate an approximate location of the vehicle by acquiring force and acceleration vectors, orientations, and their changes over time, see at least [0031]), and
wherein the audible instructions are based on the optimal path of travel and the determined turning of the automobile in real time (audible instructions are given to “convey a direction in which the driver should further steer in order to be on the reference racing line, see at least [0047]-[0048]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ellis.
Regarding claim 2, Ellis discloses the elements above and further discloses:
the output device is a display device (display 208, see at least [0037]), wherein the display device is configured to present a graphical image of the racetrack, and wherein the display device is configured to present a graphical image of the optimal path of travel on the graphical image of the racetrack (system 200 may display an image of the reference racing line superimposed over a representation of the race track, see at least [0051]).
Ellis does not explicitly disclose:
graphical image of first path of travel 
However, Ellis teaches displaying reference racing line and the present location of the vehicle (see at least [0051]) and displaying two routes as shown in Figure 3.  The reference line of Ellis can also be the first path of travel since the fastest route is used to determine the reference line (see at least [0055]). Further, it would have been obvious to one having ordinary skill in the art to display both racing lines. One of ordinary skill in the art would have been motivated to make this modification in order to provide more information to a driver.
Regarding claim 11, Ellis discloses the elements above and further discloses:
a display device configured to present a graphical image of the racetrack (display 208, see at least [0037]), wherein the display device is configured to present a graphical image of the first path of travel and the optimal path of travel on the graphical image of the racetrack (system 200 may display an image of the reference racing line superimposed over a representation of the race track, see at least [0051]).
Ellis does not explicitly disclose:
graphical image of first path of travel 
However, Ellis teaches displaying reference racing line and the present location of the vehicle (see at least [0051]) and displaying two routes as shown in Figure 3.  The reference line of Ellis can also be the first path of travel since the fastest route is used to determine the reference line (see at least [0055]). Further, it would have been obvious to one having ordinary skill in the art to display both racing lines. One of ordinary skill in the art would have been motivated to make this modification in order to provide more information to a driver.
Claims 16 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Ellis in view of Apex Rally Team (Facebook Video, Retrieved from Internet: https://ms-my.facebook.com/ApexRallyTeam/videos/heres-a-video-from-last-saturday-made-up-from-several-runs-spliced-together-to-m/1279601198731067/; see reference U on PTO-892).
Regarding claim 16, Ellis discloses:
A racing coach device (system to coach a driver, see at least abstract) comprising: a memory device configured to store data (memory device 204 stores a reference lap, see at least [0034] and [0044]) representative of a first path of travel along a racetrack over a first time period and data representative of a second path of travel along the racetrack over a second time period (vehicle 100 is driven in one or more laps to establish a reference lap, see at least [0055]), each of the first path of travel and the second path of travel formed of a plurality of segments along the racetrack (series of turns could be parsed, see at least [0057]; segments on paths created by points 302, 306, 320, 318, see at least Fig. 3); 
a processing element (controller 202 includes at least one processing device 224, see at least [0018])  coupled with the memory device, the processing element configured to: 
identify, for each of a plurality of geolocations (reference brake points and reference racing lines, see at least [0034] and [0055])  along the racetrack, a duration of time over which a corresponding segment of the first path of travel and a corresponding segment of the second path of travel traversed the respective geolocation (the fastest lap of one or more laps is stored as the reference lap and used for reference brake points and reference racing lines, see at least [0055]; reference lap and portions of a lap can be continuously updated to be replaced with the faster completed lap or portion of lap, see at least [0057]), 
determine an optimal path of travel along the racetrack by calculating a lap time to traverse the racetrack based on the identified duration of time associated with each segment of the first path of travel and second path of travel at each of the plurality of geolocations along the racetrack, the calculated lap time to traverse the racetrack along the optimal path of travel being less than the first time period and the second time period (reference lap and portions of a lap can be continuously updated to be replaced with the faster completed lap or portion of lap, see at least [0057]) *Examiner sets forth the optimal path is the fastest lap time which is created by replacing portions of the reference lap if that portion was executed in less time, and 
Ellis does not disclose:
a video camera
generate a spliced recording of the optimal path of travel including a first segment of the first path of travel and a second segment of the second path of travel.
However, Apex Rally Team teaches:

    PNG
    media_image1.png
    585
    1084
    media_image1.png
    Greyscale

Figure 1. Apex Rally Team Video Timestamp 0:35 Indicating Run 1

    PNG
    media_image2.png
    587
    1087
    media_image2.png
    Greyscale

Figure 2. Apex Rally Team Video Timestamp 0:35 Indicating Run 2
a video camera (which was used to capture the video) configured to generate a first video of a field of view as the automobile travels along the first path of travel over the first time period and a second video as the automobile travels along the second path of travel over the second time period (videos were taken from several runs, see at least title); 
generate a spliced video of the determined optimal path of travel including the first video corresponding to portions of the determined optimal path of travel formed by segments of the first path of travel and the second video corresponding to portions of the determined optimal path of travel formed by segments of the second path of travel (The video spliced several runs together, as shown in figures 1 and 2 above. At timestamp 0:35, the video has been spliced to include a different run at the same course.).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the racing vehicle assistance and paths disclosed by Ellis by adding the spliced runs taught by Apex Rally Team. One of ordinary skill in the art would have been motivated to make this modification in order “to make it a bit more interesting” (see title).
Regarding claim 24, the combination of Ellis and Lynch teaches the elements above and Ellis further discloses:
a motion sensor (inertial measurement device 216, see at least [0031], [0048], and [0052]), and
an output device (audio output 210, see at least [0016]);
wherein the processing element is further configured to determine that the automobile is currently turning based at least in part on a rate of change of heading indicated by the motion sensor (inertial measurement device 216 accumulates various force and acceleration vectors, orientations, and their changes over time, see at least [0031], [0048], and [0052]), and wherein the output device provides feedback based on the optimal path and the turning of the automobile in real time (audible indication is based on distance of vehicle from a reference brake point, see at least [0039]) *Examiner sets fort distance to brake point is determined based on current position which is determined using GPS or inertial measurement device (see at least [0029])
Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ellis in view of Apex Rally Team as applied to claim 16 and further in view of Lynch et al. (U.S. Patent Application Publication No. 2008/0266324 A1; hereinafter Lynch)
Regarding claim 17, the combination of Ellis and Apex Rally Team teaches the elements above and Ellis further discloses:
the processing element is further configured to: present, on a display device (display 208, see at least [0037]), a graphical image of the racetrack; present, on the display device, a graphical image of the first path of travel and the optimal path of travel on the graphical image of the racetrack (system 200 may display an image of the reference racing line superimposed over a representation of the race track, see at least [0051]); 
The combination of Ellis and Apex Rally Team does not teach:
present, on the display device, the spliced recording of the optimal path of travel.
However, Lynch teaches:
present, on the display device, the spliced video of the optimal path of travel (routing maneuvers are superimposed on the video shown on the display 144, see at least [0051])).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the path display disclosed by Ellis and the spliced video taught by Apex Rally Team by adding the routing display taught by Lynch. One of ordinary skill in the art would have been motivated to make this modification in order “to indicate routing maneuvers to an end user” (see [0051]).
Regarding claim 18, the combination of Ellis and Apex Rally Team teaches the elements above and Ellis further discloses:
determine a lateral position location of the automobile along the racetrack during the first path of travel (reference brake points can be stored as coordinates, see at least [0034] and Fig. 3)
The combination of Ellis and Apex Rally Team does not teach:
analyzing video recording 
However, Lynch teaches:
by analyzing the first video generated as the automobile traveled along the first path of travel over the first time period (position data is associated with video frame data, see at least [0027]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the position determination disclosed by Ellis and the spliced video taught by Apex Rally Team by adding the video frame data taught by Lynch. One of ordinary skill in the art would have been motivated to make this modification in order “to match the video frames to positions” (see [0027]).
Regarding claim 19, the combination of Ellis and Apex Rally Team teaches the elements above and Ellis further discloses:
a location determining component configured to receive a location signal and determine a current geolocation of the racing coach device using the location signal, wherein the processing element is further configured to associate the current geolocation (location detection device 213 which may comprise a global positional satellite (GPS) system 214 and GPS receiver, see at least [0016]).
The combination of Ellis and Apex Rally Team does not teach
associate the current geolocation with the captured video data
However, Lynch teaches:
associate the current geolocation with the captured video data (data collection application 50 collects video data and position data to store the position (latitude, longitude, altitude) of where the frames were captured, see at least [0024]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the position determination disclosed by Ellis and the spliced video taught by Apex Rally Team by adding the video position taught by Lynch. One of ordinary skill in the art would have been motivated to make this modification in order “to support vehicle and/or pedestrian navigation applications” (see [0033]).
Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Ellis in view of Perkins (U.S. Patent Application Publication No. 2018/0162359 A1).
Regarding claim 21, Ellis discloses the elements above and further discloses:
The reference brake point could be stored as a travel distance, see at least [0034]
Ellis does not explicitly disclose:
the memory device is further configured to a store a distance corresponding to each segment of the first path of travel and the second path of travel
However, Perkins teaches:
the memory device is further configured to a store a distance corresponding to each segment of the first path of travel and the second path of travel (collect and store distance of each segment of the route, see at least [0015])
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the stored reference brake data disclosed by Ellis by adding the distance of each segment taught by Perkins. One of ordinary skill in the art would have been motivated to make this modification in order to “use the information to predict a speed profile, a grade profile, a traffic profile, etc., for the route” (see [0015]).
Regarding claim 22, Ellis discloses the elements above and further discloses:
The reference brake point could be stored as a travel distance, see at least [0034]
Ellis does not explicitly disclose:
the memory device is further configured to a store a distance corresponding to each segment of the first path of travel and the second path of travel.
However, Perkins teaches:
the memory device is further configured to a store a distance corresponding to each segment of the first path of travel and the second path of travel (collect and store distance of each segment of the route, see at least [0015])
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the stored reference brake data disclosed by Ellis by adding the distance of each segment taught by Perkins. One of ordinary skill in the art would have been motivated to make this modification in order to “use the information to predict a speed profile, a grade profile, a traffic profile, etc., for the route” (see [0015]).
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Ellis in view of Apex Rally Team as applied to claim 16 above and further in view of Perkins.
Regarding claim 23, the combination of Ellis and Apex Rally Team teaches the elements above and Ellis further discloses:
The reference brake point could be stored as a travel distance, see at least [0034]
The combination of Ellis and Apex Rally Team does not teach:
the memory device is further configured to a store a distance corresponding to each segment of the first path of travel and the second path of travel
However, Perkins teaches:
the memory device is further configured to a store a distance corresponding to each segment of the first path of travel and the second path of travel (collect and store distance of each segment of the route, see at least [0015])
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the stored reference brake data disclosed by Ellis and the spliced runs taught by Apex Rally Team by adding the distance of each segment taught by Perkins. One of ordinary skill in the art would have been motivated to make this modification in order to “use the information to predict a speed profile, a grade profile, a traffic profile, etc., for the route” (see [0015]).
Claims 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Ellis in view of Azar (U.S. Patent Application Publication No. 2017/0213466 A1).
Regarding claim 25, Ellis discloses the elements above but does not explicitly disclose:
determine one or more determination points associated with a similar geolocation between the first path of travel and the second path of travel and blend the start and finish of each segment of the determined optimal path of travel at the one or more determination points to account for differences in a velocity of an automobile at each segment of the first path of travel and the second path of travel
However, Azar teaches:
determine one or more determination points associated with a similar geolocation between the first path of travel and the second path of travel and blend the start and finish of each segment of the determined optimal path of travel at the one or more determination points to account for differences in a velocity of an automobile at each segment of the first path of travel and the second path of travel (generate a smooth curve joining the two straight-line segments)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the improved reference lap disclosed by Ellis by adding the smooth curve taught by Azar. One of ordinary skill in the art would have been motivated to make this modification in order to “determine how to maneuver around the intersecting waypoint” to satisfy “a set of kinematic and dynamic constraints associated with the unmanned vehicle” for passenger comfort and safety (see [0013]).
Regarding claim 26, Ellis discloses the elements above but does not explicitly disclose:
determine one or more determination points associated with a similar geolocation between the first path of travel and the second path of travel and blend the start and finish of each segment of the determined optimal path of travel at the one or more determination points to account for differences in a velocity of an automobile at each segment of the first path of travel and the second path of travel
However, Azar teaches:
determine one or more determination points associated with a similar geolocation between the first path of travel and the second path of travel and blend the start and finish of each segment of the determined optimal path of travel at the one or more determination points to account for differences in a velocity of an automobile at each segment of the first path of travel and the second path of travel (generate a smooth curve joining the two straight-line segments)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the improved reference lap disclosed by Ellis by adding the smooth curve taught by Azar. One of ordinary skill in the art would have been motivated to make this modification in order to “determine how to maneuver around the intersecting waypoint” to satisfy “a set of kinematic and dynamic constraints associated with the unmanned vehicle” for passenger comfort and safety (see [0013]).
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Ellis in view of Apex Rally Team as applied to claim 16 above and further in view of Azar.
Regarding claim 27, the combination of Ellis and Apex Rally Team teaches the elements above but does not teach:
determine one or more determination points associated with a similar geolocation between the first path of travel and the second path of travel and blend the start and finish of each segment of the determined optimal path of travel at the one or more determination points to account for differences in a velocity of an automobile at each segment of the first path of travel and the second path of travel
However, Azar teaches:
determine one or more determination points associated with a similar geolocation between the first path of travel and the second path of travel and blend the start and finish of each segment of the determined optimal path of travel at the one or more determination points to account for differences in a velocity of an automobile at each segment of the first path of travel and the second path of travel (generate a smooth curve joining the two straight-line segments)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improved reference lap disclosed by Ellis and the spliced video taught by Apex Rally Team by adding the smooth curve taught by Azar. One of ordinary skill in the art would have been motivated to make this modification in order to “determine how to maneuver around the intersecting waypoint” to satisfy “a set of kinematic and dynamic constraints associated with the unmanned vehicle” for passenger comfort and safety (see [0013]).
Allowable Subject Matter
Claims 8, 15, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 8, 15, and 20 would further be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 8, 15, and 20 would be allowable for reciting “wherein the optimized path of travel includes the first-subset of the first path of travel and the second-subset of the second path of travel.”
Ellis discloses determining the fastest lap out of one or more laps to be used as a reference lap (see at least [0055] and [0057]). However, Ellis does not disclose determining “a determination point indicative of similar geolocation and similar velocity between” two previously driven laps. Ellis further fails to disclose creating subsets of a first and second path based on the “determination point” and combining creating the optimized path to include a subset of the first path and a subset of the second path.
Cuban et al. (U.S. Patent Application Publication No. 2019/0034735 A1; hereinafter Cuban) teaches stitching paths together but fails to teach creating a path that “includes the first-subset of the first path of travel and the second-subset of the second path of travel” based on a determination point.
Lynch teaches a video camera to collect video data associated with position data to provide a video navigational aid but also fails to teach creating a path that “includes the first-subset of the first path of travel and the second-subset of the second path of travel” based on a determination point.
Cardamone et al. (Searching for the Optimal Racing Line Using Genetic Algorithms; see reference U on PTO-892; hereinafter Cardamone) teaches determining locations of overlap between two paths (see page 3, section A. Solution Encoding and Fig. 2). However, Cardamone fails to teach “wherein the optimized path of travel includes the first-subset of the first path of travel and the second-subset of the second path of travel” based on a determination point. Cardamone instead teaches regulating “the convex combination between” the two paths “to search for the best trade-off between” the two paths (see at least Fig. 3).
Ellis, Cuban, Lynch, and Cardamone fail to disclose, in combination with the elements above, the applicant’s invention as a whole. Therefore, claims 8, 15, and 20 would be allowable as outlined above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA LEE whose telephone number is (571)272-5277. The examiner can normally be reached Monday-Friday: 7:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.L./Examiner, Art Unit 3662                                                                                                                                                                                                        
/DALE W HILGENDORF/Primary Examiner, Art Unit 3662